Dismissed and Memorandum Opinion filed September 15, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00616-CR

                      AUNDRA B. JACKSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1352009

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to murder. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for 20 years in the Institutional Division of the Texas Department of
Criminal Justice. The sentence was entered on April 6, 2015. Appellant’s notice of
appeal was not filed until July 15, 2016. We dismiss the appeal.
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Moreover, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2